PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.: 8,308,613
Issue Date: 13 November 2012
Application No. 12/508,432
Filed: 23 Jul 2009
For: COMBINATION BRAKE AND ACCELERATOR PEDAL ASSEMBLY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed November 9, 2021 as an ePetition, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent and a response to the correspondence directed to the Office of Petitions, filed December 8, 2021 and May 24, 2022, requesting that the application file of the above-identified patent be corrected to include the ePetition to accept unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) filed November 9, 2021 and that a decision render on the ePetition filed November 9, 2021. 

The petition is GRANTED.

While the ePetition has now been placed into the Image File Wrapper, no decision was rendered with the ePetition filed November 9, 2021. With this decision, the maintenance fee records and the application file of the above-identified patent have been updated to reflect that the ePetition to accept the unintentionally delayed payment of the 7.5 year maintenance fee under 37 CFR 1.378(b) filed on November 9, 2021 has been granted.  

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition under 37 CFR § 1.378(b). In this instance, the fees required are $1,880 for the small entity maintenance fee due at 7.5 years and $1,050 for the delayed payment of the small entity fee due at 7.5 years. The total fees owed are $2,930. Petitioner submitted a payment of $2,930 on November 9, 2021.

Telephone inquiries concerning this matter may be directed to Vanitha Elgart at 571.272.7395.

/VANITHA M ELGART/Petitions Examiner, OPET